Title: From Thomas Jefferson to Henry Dearborn, 13 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 13. 1802.
          
          I inclose you more militia resignations, as also a petition of Benjamin Dame of Newington praying the discharge of his son under age enlisted in the army. this being a matter of right, and not of discretion in us, which he might effect by a Habeas Corpus, I hold it a duty that he be discharged. if I recollect rightly we did the same in a similar case on some former occasion. Accept assurances of my affectionate respect
          
            Th: Jefferson
          
        